UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 99-60498
                            SUMMARY CALENDAR


                            WILL I. GREGORY,

                                                              Petitioner,


                                  VERSUS


      INGALLS SHIPBUILDING, INC.; DIRECTOR, OFFICE OF WORKERS’
          COMPENSATION PROGRAMS, U.S. DEPARTMENT OF LABOR,

                                                             Respondents.




                 Petition for Review of an Order of the
                         Benefits Review Board
                               (98-6808)

                           September 5, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Appellant Will I. Gregory petitions for review of a final

order   of     the   Benefits   Review     Board   (BRB),   affirming   an

Administrative Law Judge’s (ALJ) order denying benefits.         In 1993,

Gregory was employed by Ingalls Shipbuildings, Inc., when he



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
slipped and injured his wrist. After having surgery, Gregory

returned to work under light duty restrictions until May 10, 1995,

when he was laid off.       On July 17, 1995, he was released from all

restrictions by his treating physician. Gregory was paid temporary

total benefits for the period of May 10, 1995, through May 25,

1995, but was not paid for the period of May 25, 1995, to July 17,

1995.      He made a claim for benefits, which was denied by an ALJ

after a formal hearing.         The Benefits Review Board affirmed the

ALJ’s order.

      Gregory    contends     that    the   ALJ    erred   in   relying   on    the

testimony of a doctor who had examined him once and rejecting the

testimony of his treating physician.              However, “we are not free to

reweigh the evidence or to make determinations of credibility....

The scope of our review is limited: ‘We will only consider whether

the BRB made any errors of law and whether the ALJ’s findings of

fact, in light of the entire record, are supported by substantial

evidence.’” Sealand Terminals, Inc. v Gasparic, 7 F. 3d 321, 323

(5th Cir. 1993)(internal citations omitted).               “As fact finder, the

ALJ   determines   questions     of    credibility      of   witnesses    and   of

conflicting evidence.”          Avondale Industries, Inc. v Director,

Office of Workers’ Compensation Programs, 977 F. 2d 186, 189 (5th

Cir. 1992).

      We    conclude   that    the    ALJ’s   findings       are   supported     by

substantial evidence and that the BRB did not make an error of law.

The ALJ was entitled to accept the testimony of one board certified
physician over another that Gregory was able to return to work

without restrictions on May 25, 1995.          Furthermore, the evidence

shows   that   even    the   treating    physician   noted   that     Gregory

exaggerated    his    symptoms   and    used   sub-maximal   effort    in   a

diagnostic test.

     Accordingly, we AFFIRM the order of the Benefits Review Board.